262 P.3d 61 (2011)
2011 UT App 295
Kim BOWERS, Plaintiff and Appellant,
v.
Frank COOMBS, Defendant and Appellee.
No. 20110468-CA.
Court of Appeals of Utah.
September 1, 2011.
Kim Bowers, Payson, Appellant Pro Se.
Before Judges ORME, VOROS, and ROTH.

DECISION
PER CURIAM:
¶ 1 Kim Bowers appeals the district court's order dismissing the case without prejudice for failure to serve the defendant within 120 days. This matter is before the court on its own motion for summary disposition on the basis that the issues raised are so insubstantial as not to merit further proceedings and consideration by this court.
¶ 2 Bowers asserts that the district court erred in refusing to waive the fees associated with serving Frank Coombs. However, a review of the record demonstrates that on February 18, 2010, the district court signed an order waiving the fees associated with service of process. Accordingly, because the district court granted Bowers the relief she *62 requests in this appeal, there are no issues for this court to review.
¶ 3 Affirmed.